DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed November 17, 2020, are currently pending in the application.
Election/Restrictions
A telephone call was made to Jeffrey Kapteyn on August 17, 2020 to request an oral election  to the restriction requirement, and applicant made a provisional election of Group 1.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1:  Claims 1-19, drawn to a product of a telematics control unit mounted in a roof structure.
Group 2: Claim 20, drawn to the manufacturing of the telematics control unit mounted in a roof structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gratke et al. (US20110051972A1, hereinafter “Gratke”) in view of Matsui et al. (JP2005239133A, hereinafter “Matsui”).
Regarding claim 1, Gratke discloses a roof structure (80; Fig. 2, Paragraph 34) for a motor vehicle12; Fig. 2), comprising: an outer sheet of roof material (80; Fig. 2); a headliner (78; Fig. 2) positioned below the outer sheet of roof material, wherein the headliner includes an opening (116; Fig. 6); an insulated space (where 116 points to; Fig. 6) formed by a layer of insulating material disposed below the outer sheet of roof material and insulating material extending around the insulated space (Figs. 3-6), wherein the insulated space has a downwardly-facing opening (Fig. 3-5) that is aligned with the opening that is aligned with the open in the headliner (Figs. 3-7); a telematics unit (24; Fig. 1, Paragraphs 21-22) configured to communicate with a wireless network (14; Fig. 1, Paragraph 20) and provide Wi-Fi access within a passenger space (74/12; Figs. 1-2; Paragraph 32) of the vehicle (12; Figs. 1-2); and an electrically non-conductive grille (110; Figs. 3-7) extending across the opening (Fig. 3-5, 7) in the headliner below the microphone unit (84; Fig. 3), wherein the grille has at least one opening (110 shows many openings in its surface; Fig. 7, Paragraph 45) therethrough to permit airflow between the insulated space and a passenger space (74; Fig. 2) below the headliner (Paragraph 45).
However, Gratke is silent to the telematics unit disposed in the insulated space and instead discloses a microphone assembly disposed in the insulated space so that an occupant of the vehicle can verbally commuicate/interact with the telematics unit (Paragraph 35).
In claim 1, Matsui teaches a telematics control unit disposed (105, 105d/105e; Fig. 1, Paragraph 28) in the insulated space  (C2; Fig. 1).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof structure of Gratke by adding a TCU as taught by Matsui.  Doing so, allows for a vehicle overhead module provided with a mechanism for keeping electronic devices mounted on the ceiling of a vehicle below a certain temperature when left in the hot sun, which may adversely affect the operation of onboard equipment (Paragraphs 1-2).
Regarding claim 16, Gratke in view of Matsui discloses the roof structure of claim 1, wherein: the layer of insulating material and the insulating material extending around the insulated space comprise foam (Gratke – Paragraphs 34, 39 or Matsui - 502; Fig. 17b, Paragraph 54), and wherein the insulated space is substantially flat and defines a perimeter (Matsui - Fig. 17b), and wherein the insulating material extending around the insulated space comprises an upright sidewall structure having a ring shape in plan view (Matsui - Fig. 17b), wherein an upper portion of the upright sidewall structure is joined to the perimeter of the layer of insulating material (Matsui - Fig. 1 and 17b).  

Claims 2 and 9-10 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Gratke in view of Matsui and further in view of Clark et al. (US5754664, hereinafter “Clark”) or Snider et al. (US20080049949, hereinafter “Snider”).
Regarding claim 2 and 9, Gratke in view of Matsui discloses the roof structure of claim 1.  However, they are silent to the grille being heat-conductive material.
In claim 2 and 9, Clark or Snider teach the grille (Clark - 56; Figs. 5, 7, Col. 5 lines 60-62 or  Snider 710; Fig. 155-15, Paragraph 280) comprises a heat-conductive material.
Regarding claim 9 dependent on claim 2 and wherein the heat-conductive material of the grill has a thermal conductivity of at least 1.25 W(mK) is an obvious expedient for a person skilled in the art to get the grille as conductive as required for function and design parameters.	
Regarding claim 10, Gratke in view of Matsui and Snider discloses the roof structure of claim 1, wherein the TCU (Matsui - 105; Fig. 1) is spaced-apart from the layer of insulating material (Matsui - C2) to define a gap (Matsui - as seen in Fig. 1 or Snider - at Figure 159 teaches a gap between parts 344 and 346) configured to permit airflow (Snider - 359; Fig. 159) through the gap (Snider - at outlet windows 360,362; Fig. 159) to provide convective heat transfer (Snider - Paragraph 305).  Snider also states that it relates generally to apparatus for enclosing electrical subassemblies, and more specifically relates to apparatus for efficiently securing subassemblies to a chassis of an electrical assembly such as an automobile radio, compact disc playing mechanism, cassette tape playing mechanism, navigational aid, personal computer, personal and telematic communication devices or disk drive mechanism.
Regarding claim 14, Gratke in view of Matsui, and further in view of Clark discloses the roof structure of claim 1, wherein: the grille (Clark - 56; Fig. 5) includes a peripheral flange (Clark - where 56 points to; Fig. 5) that overlaps the headliner (Clark - 44/46/47; Fig. 5) around the opening through the headliner (Clark - 2; Figs. 2 or 4 or Gratke – 78; Fig. 3); and including: a headliner reinforcement structure secured to the headliner (Matsui - 110; Fig. 3) secured to the headliner (Matsui - C2; Fig. 3), the headliner reinforcement structure including an upper web (Matsui - top portion of 110; Fig. 3) disposed between the outer sheet of roof material (Matsui - C1; Fig. 3) and the layer of insulating material (Matsui - C2; Fig. 3), and transverse sidewalls (Matsui - supporting the top portion of 110; Fig. 3) extending from a periphery of the upper web to an upper side of the headliner (Matsui - Fig. 3).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gratke in view of Matsui, Clark or Snider, and further in view of Jiang et al. (WO2018093987A1, hereinafter “Jiang”).
Regarding claim 3, Gratke in view of Matsui, Clark or Snider discloses the roof structure of claim 2 and including a grille.  However, they are silent to polymer composite materials as the makeup of the grille.
In claim 3, Jiang teaches wherein a polymer composite material used for manufacturing electronic components including a thermoplastic polymer matrix having thermally conductive particles disposed therein (Jiang - Paragraph 25 and 36).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the grille of the roof structure of Gratke in view of Matsui, Clark or Snider by manufacturing the grille component using a polymer composite material including a thermoplastic polymer matrix having thermally conductive particles disposed therein as taught by Jiang.  Doing so, allows for providing heat management to electronic devices (Jiang - Paragraph 1-2).
Regarding claim 4, Gratke in view of Matsui, Clark or Snider, and Jiang disclose the roof structure of claim 3 wherein: the thermally conductive particles comprise an electrically non-conductive material (Jiang - also known as a dielectric material; Paragraphs 12, 91, 93).
Regarding claim 5, Gratke in view of Matsui, Clark or Snider, and Jiang disclose the roof structure of claim 4 wherein: the thermally conductive particles comprise one or more materials selected from the group consisting of boron nitride flakes (Jiang - Paragraph 4-9), boron nitride platelets (Jiang - Paragraph 29), and boron nitride agglomerates (Jiang - Paragraph 35).  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gratke in view of Matsui, Clark or Snider, Jiang and further in view of Bock et al. (US20190283689A1, hereinafter “Bock”).
Regarding claim 6, Gratke in view of Matsui, Clark or Snider, and Jiang disclose the roof structure of claim 5.  However, they are silent to boron nitride as granulated platelets and an average diameter of about 200 um.
In claim 6, Bock teaches boron nitride granulated platelets (Paragraph 16) for manufacturing vehicle components.  Also, the average diameter of about 200um is an obvious expedient for a person skilled in the art for function and design parameters.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof structure of Gratke in view of Matsui, Clark or Snider, and Jiang by adding boron nitride granulated platelets to the list of materials for manufacturing components as taught by Bock.  Doing so, allows provide an interior trim that has a high thermal conductivity, so that less heat is built up behind the interior trim, and it is directed efficiently into the passenger compartment through the interior trim (Paragraph 7).
Regarding claim 7, Gratke in view of Matsui, Clark or Snider, Jiang, and Bock disclose the boron nitride granulated platelets (Bock – Paragraph 16) comprise about 25-35 percent of the polymer composite material by volume (obvious expedient for a person skilled in the art for function and design parameters); and the thermoplastic polymer comprises polybutylene terephthalate (PBT) (Jiang- Paragraph 44).  
Regarding claim 8, Gratke in view of Matsui, Clark or Snider, Jiang, and Bock disclose the roof structure of claim 7, wherein: the polymer composite material further comprises a polypropylene in the form of an adhesive tie layer (Jiang – Paragraph 121, 123, 127) to increase bond strength between the polymer matrix and the boron nitride granulated platelets.  

Claim 15 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Gratke in view of Matsui, and further in view of Turnbull (US20040196179A1).
Regarding claim 15, Gratke in view of Matsui discloses an antenna (Gratke; Fig. 1 or Matsui – 105e; Fig. 1) and a grille and Masui shows it mounted between the roof and headliner.  However, Gratke in view Matsui are silent to a cable.
In claim 15, Turnbull teaches a cable (85; Fig. 3) operably connecting the TCU to the antenna (50; Fig. 3); and wherein the TCU (Paragraph 133) transmits wireless RF signals (Fig. 1) into the passenger space of the vehicle.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof structure of Gratke in view Matsui by adding a cable as taught by Turnbull.  Doing so, allows for improved vehicle communication and control systems (Paragraph 3-4).

Regarding claims 16-18, see analysis of claims 1-5 and 10.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gratke in view of Matsui, Clark or Snider, Jiang, and further in view of Laverick et al. (US7440845, hereinafter “Laverick”).
Regarding claim 19, Gratke in view of Matsui, Clark or Snider, Jiang disclose the motor vehicle of claim 18.  However, they are silent to wherein the grille is integrally formed in an overhead console that extends downwardly below the headliner.  
In claim 19, Laverick teaches wherein the grille (56a; Fig. 2a) is integrally formed in an overhead console (64a; Fig. 2b) that extends downwardly below the headliner (62a; Fig. 4).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the motor vehicle of Gratke in view of Matsui, Clark or Snider, Jiang by adding an overhead console wherein a grille is integrally formed as taught by Laverick.  Doing so, allows for the use of a speaker in the overhead console headliner (Col. 8 lines 62-66).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter - With respect to dependent claims 11-13, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
Claim 11:  the grille comprises a heat-conductive polymer composite material including a polymer matrix having thermally conductive particles disposed therein; and the TCU is mounted to the grille whereby heat from the TCU is transferred directly into the grille by conduction.  
Claim 12:  wherein the grille includes a central area having at least one opening therethrough extending between upper and lower sides of the central area, the grille further including at least one integrally-formed protrusion comprising a polymer composite material extending upwardly from the upper side of the grille and contacting an upright side surface of the TCU to thereby transfer heat from the upright side surface directly into the protrusion; and wherein the TCU is positioned directly above the central area of the grille.  
Claim 13:  wherein: the grille comprises a central portion of a TCU housing, wherein the TCU housing further includes sidewalls extending upwardly around the central portion, wherein the sidewalls comprise thermoplastic polymer material that is integrally formed with the polymer matrix material using a two-shot injection molding process, and wherein the thermoplastic polymer material of the sidewalls is substantially free of thermally conductive particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR100656030B1 teaches the grille includes a peripheral flange that overlaps the headliner around the opening through the headliner
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612